Citation Nr: 0804803	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-40 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for diabetes mellitus.









ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from November 1961 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the Winston-
Salem, North Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
diabetes mellitus.


FINDINGS OF FACT

1.  Type 2 diabetes mellitus was not shown in service, 
manifested to a compensable degree within one year following 
discharge from service, and has not been attributed to 
service.

2.  The veteran did not set foot in the Republic of Vietnam.


CONCLUSION OF LAW

Diabetes mellitus, type II, claimed as a result of exposure 
to herbicides, was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2007) defines VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In a September 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate a claim for service 
connection, what information and evidence must be submitted 
by the veteran, what information and evidence will be 
obtained by VA, and the need for the veteran to advise VA of 
and to submit any further evidence that was relevant to the 
claim.  This letter did not inform him of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations; however, the 
Board finds that the veteran has not been prejudiced by this 
for two reasons.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  One, no new disorder is being service connected and 
thus neither an evaluation nor effective date are being 
assigned.  Two, the veteran received notification of how 
disability evaluations and effective dates are assigned in a 
March 2006 letter.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  Id.  The veteran has 
submitted private medical records in connection with his 
claim.  VA has obtained VA treatment records, dated from 2004 
to 2005.  VA did not provide the veteran with an examination 
in connection with his claim, as one was not required.  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007).

The veteran has not attempted to assert he had diabetes 
mellitus in service; rather, he asserts that he developed 
such disorder from his service on a ship that was offshore 
from Vietnam, when he claims he was exposed to herbicides.  
There are diagnoses of Type 2 diabetes mellitus in the VA 
treatment records and an August 2004 private medical record.  
There is no competent evidence, however, that the veteran set 
foot in the Republic of Vietnam.  Therefore, it cannot be 
said that Type 2 diabetes mellitus may be associated with the 
veteran's active duty, and an examination is not necessary on 
this basis.  See id.  

The veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
diabetes mellitus may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309(a) (2007).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's claim is based on the theory that service 
connection is warranted based on a special presumption for 
exposure to herbicide agents.  Specifically, under the 
provisions of 38 C.F.R. § 3.309(e), if a veteran was exposed 
to an herbicide agent, including Agent Orange, during active 
military, naval, or air service and has a disease listed in 
38 C.F.R. § 3.309(e), such disease shall be service connected 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  These diseases include type II 
diabetes mellitus.

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam without 
proof of actual duty or visitation in the Republic of Vietnam 
may not be considered service in the Republic of Vietnam for 
purposes of 38 U.S.C.A. § 101(29)(A), which defines the 
Vietnam era as the period beginning on February 28, 1961, and 
ending on May 7, 1975, and that this was not inconsistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 
23, 1997).  Second, the veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e). 

Even if a veteran is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III. Type 2 Diabetes Mellitus

Although the veteran carries a diagnosis of Type 2 diabetes 
mellitus, it finds that presumptive service connection due to 
herbicide exposure is not warranted.  While Type 2 diabetes 
mellitus is one of the specific diseases listed in 38 C.F.R. 
§ 3.309(e), the veteran's service records do not show that he 
served in the Republic of Vietnam.  In November 2004, the 
National Personnel Records Center indicated that there was 
nothing in the veteran's file to substantiate any service in 
the Republic of Vietnam.  This is consistent with the 
veteran's DD Form 214, which does not show he received any 
award or medal that would indicate he served in Vietnam 
(Vietnam Service Medal, Vietnam Campaign Medal, etc.).  See 
Haas v. Nicholson, 20 Vet. App. 257 (2006).  The veteran 
contends that receipt of the National Defense Service Medal 
was indicative of his service in Vietnam.  As correctly 
pointed out by the RO in the September 2005 statement of the 
case, that medal was awarded for honorable active service for 
any period between January 1, 1961, and August 14, 1964, and 
that service in the Republic of Vietnam was not required.  

It is unclear whether the veteran is stating that he set foot 
onto Vietnam when he argues that he was exposed to herbicides 
while working aboard the USS PRINCETON.  He has argued, via 
his wife, that the ship was in the waters near Vietnam.  She 
has provided a map that shows that the USS PRINCETON went by 
Vietnam.  Embarkation slips show debarkations and 
embarkations from Japan and the Philippines and nothing 
involving Vietnam.  No corroborative statements from fellow 
servicemen or others who would have direct knowledge of the 
nature of the veteran's military service have been provided. 
There is no evidence whatsoever that the USS PRINCETON was in 
"inland waterways of Vietnam" nor has the veteran made such 
claim.  Based on the foregoing, the Board finds that 
presumptive service connection cannot be granted, as there is 
no evidence that the veteran was ever in Vietnam, as required 
by statute and regulation.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313(a).

The Board notes there is no other basis on which to grant 
service connection for Type 2 diabetes mellitus, first 
manifested decades after he was discharged from service.  
While the veteran and his wife have attributed the diagnosis 
of Type 2 diabetes mellitus to Agent Orange exposure in 
service, there is no indication that they have the requisite 
knowledge of medical principles that would permit them to 
render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for Type 2 
diabetes mellitus, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55.

The Board notes that it understands the veteran's and his 
wife's frustrations that they expressed in their submissions 
and regrets that a more favorable determination could not be 
made in this case.  


ORDER

Service connection for Type II diabetes mellitus is denied.



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


